Citation Nr: 1611855	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  11-06 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to chronic vascular headache syndrome.

2. Entitlement to a disability rating in excess of 20 percent for lumbar spondylosis with radiculopathy, degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1982 to March 1990.

These matters come before the Board of Veterans' Appeals (Board) from March 2009 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for sleep apnea and continued a prior 20 percent disability rating for lumbar spondylosis with radiculopathy, DJD, respectively. 

A November 2014 rating decision increased the Veteran's psychiatric disability rating to 70 percent, effective December 26, 2007. In a subsequent November 2014 statement, the Veteran indicated satisfaction with this rating and withdrew his prior notice of disagreement. Accordingly, this matter is not before the Board at this time. AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary prior to adjudicating the Veteran's claims.

Sleep Apnea

The Veteran contends that service connection is warranted for sleep apnea, to include as secondary to chronic vascular headache syndrome.

The Board finds that the Veteran's May 2010 VA examination is inadequate for purposes of determining secondary service connection. When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In cases involving secondary service connection claims, a VA examiner must specifically address the matter of aggravation. El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)). 

Here, the Veteran underwent VA respiratory examination in May 2010. At that time, the VA examiner opined that the Veteran's sleep apnea is less likely than not the result of active service, as the Veteran's service and VA treatment records contained no complaints of snoring or daytime hypersomnolence. 

However, the VA examiner also noted that the Veteran participated in a December 2007 sleep study after reports of persistent headaches and heavy snoring. At no time did the VA examiner offer an opinion regarding the possible relationship between the Veteran's headaches, reported heavy snoring, and sleep apnea, including whether the Veteran's claimed sleep apnea was aggravated by his service-connected headaches. Accordingly, the Board finds that the examiner's opinion is inadequate for the purposes of determining secondary service connection, and a remand is now necessary to provide the Veteran with a new examination. 

Lumbar Spondylosis with Radiculopathy

The Veteran further contends that his service-connected spine disability is more disabling than the assigned rating of 20 percent. 

VA's duty to assist requires VA to provide a new medical examination when a veteran asserts or provides evidence that his disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). Here, the Veteran's private treatment records indicate an ongoing worsening of his condition such that the Veteran necessitated bed rest on several occasions beginning in December 2009. The amount of time the Veteran spent on bed rest continued to increase, with the Veteran spending six total weeks on bed rest in the year prior to his September 2011 VA examination. The Veteran further reported a worsening of his condition in VA treatment records dated November 2012.

As such, the Board finds sufficient evidence of an ongoing worsening of the Veteran's condition such that a remand is now warranted to afford the Veteran the opportunity for a new examination. On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c) (2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated October 2014 to the present. All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Ask the Veteran to identify any private medical treatment he has received for his headache disability, sleep apnea, and lower back disability since February 2014.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Thereafter, provide the Veteran with a new VA examination to assess the nature and etiology of his claimed sleep apnea. The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.

The examiner must perform any necessary diagnostic tests and studies. Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea began in service, was caused by service, or is otherwise related to service. 

If the above opinion is negative, then the examiner must also indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused or aggravated by a service-connected disability, to include chronic vascular headache syndrome.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. Further provide the Veteran with a new VA spine examination to determine the nature and severity of his service-connected lower back disability. The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. Any medically indicated special tests should be accomplished. All manifestations related to the Veteran's service-connected spinal disability must be documented. 

Appropriate range-of-motion testing should be accomplished, to include the point at which pain begins. 

The examiner must opine (in degrees if possible) to what extent, if any, the Veteran's initial motion is affected by pain, weakness, fatigue, lack of endurance, incoordination, or other symptoms resulting in additional functional loss/impairment. 

The examiner must also opine (in degrees if possible) to what degree, if any, the Veteran's range of motion is limited by pain, fatigue, weakness, or incoordination, during flare-ups or with repetitive use. 

The examiner should also report the total duration of incapacitating episodes during the past 12 months.

5. Readjudicate the claim on appeal. If the benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




